Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out items on the IDS statement were either previously of record or not in English.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7-14,16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/212512 in view of Inoue 2001/0041759.
	WO2017/212512 exemplifies (#7) a blend of 100 parts polycarbonate (applicant’s “A”), 0.02 parts Celloxide2021P, 1 part Unilube 50DE-25 and 0.05 parts tris (dibutylphenyl)phosphite. Celloxide2021P (paragraph 74) is applicant’s preferred “B” (see applicant’s table).  Tris (dibutylphenyl)phosphite (paragraph 70) is applicant’s preferred “D”. Unilube 50DE-25 (paragraph 68) inherently is a polyoxyethylene-polyoxypropylene glycol which is applicant’s preferred “C”.	 
	The amount (ie 1pph) of the polyether in the cited example is greater than the 0.2-0.6pph of applicant’s claims. However, the reference (paragraph 29) more generally 
The 0.02 parts Celloxide2021P is less than on applicant’s “0.03-0.10 parts”. However, the reference more broadly teaches (paragraph 56) the amount of epoxy to be 0.005-0.05pph which overlaps and renders obvious applicant’s claimed amounts.
The reference does not report the YI tests of applicant’s claims. Given the reference suggests applicant’s preferred materials in applicant’s preferred amounts it is presumed the same YI must inherently be present.

	In regards to applicant’s dependent claims:
	The polycarbonate (paragraph 65) is based on bisphenol A and has a Mv of 15,000.
Unilube 50DE-25 has a molecular weight of 1750 (paragraph 68).
	The composition is molded into flat plates of 4mm thickness (paragraph 77) for testing.
The composition is useful as a light guiding plate (paragraph 62).
	The amount of polyether may be 0.1-2pph (paragraph 29).


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over WO2017/212512 in view of Inoue 2001/0041759.
WO2017/212512 applies as explained above.

	It would have been obvious to add small amounts of glycerin monostearate for the expected benefits. 


Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive. 
Applicant argues there is no reason to select 0.2-0.6pph polyether “C” from the WO ‘512 disclosure.
This is not convincing. WO ‘512’s disclosure (paragraph 29) teaches 0.5-1.8pph. A prima facie case of obviousness exists where claimed ranges lie inside that disclosed by the prior art (MPEP2144.05 I.). It would have been obvious to use any amount of polyether within the range explicitly taught.
Applicant argues that the specification’s data provides evidence to overcome any prima facie obviousness. Applicant points to comparison #11, but this comparison example contains only 0.1 pph of polyether “C” (lower than claimed). The examples of WO ‘512 utilize 1pph of “C” (higher than claimed). Therefore, this comparison does not provide any useful information regarding the applied rejection.
Applicant next points to comparisons #7-10. However, C7 uses even more “C” (ie 1.2pph) than the reference exemplifies (ie 1pph) and therefore cannot be considered the closest prior art.

C8 is best compared against #9, but again the amount of epoxide “B” is not within applicant’s claims and C8 appears to be superior in terms of moist heat resistance.
It is not clear what C9 could be fairly compared against.
WO ‘512 (paragraph 29) warns against too little polyether or too much. It would have been within the ability of one of ordinary skill to vary the amount of polyether to obtain the ideal balance of whichever properties the experimenter desired.
The evidence supporting a prima facie case of obviousness is very strong in the instant situation as all of applicant’s limitations are suggested by the primary reference. The weight of evidence supporting patentability is not sufficient to overcome the strong evidence supporting obviousness (MPEP 716.02(c); 716.01(d)).


Applicant's amendment removing glycerine monostearate from claim 1, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/28/22